Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


Nos. 14-BG-1143 & 15-BG-400

IN RE: MARK A. SGARLATA,
                      Respondent.
Bar Registration No. 418557                              BDN: 247-14 & BDN: 33-15

BEFORE:       Thompson, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED – July 23, 2015)

       On consideration of the certified order revoking respondent’s license to
practice law in the state of Virginia, this court’s May 18, 2015, order suspending
respondent pending further action of the court and directing him to show cause why
the functional equivalent reciprocal discipline in the form of disbarment should not
be imposed, and the statement of Bar Counsel regarding reciprocal discipline, it
appearing that respondent has failed to file a response to this court’s order to show
cause or the affidavit required by D.C. Bar R. XI, §14 (g), and it further appearing
that respondent has a separate pending bar disciplinary matter, no. 14-BG-1143, that
involves the same criminal conviction, it is

       ORDERED that Mark A. Sgarlata is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that bar disciplinary case no. 14-BG-1143 is hereby
dismissed as moot. It is
Nos. 14-BG 1143 & 15-BG-400


      FURTHER ORDERED that for purposes of reinstatement the period that must
pass before one is eligible to file for reinstatement will not begin to run until such
time as he files a D.C. Bar. R. XI, § 14 (g) affidavit.

                                  PER CURIAM